

116 HR 8598 IH: Emergency Social Security COLA for 2021 Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8598IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. DeFazio (for himself, Mr. Larson of Connecticut, Mr. Tonko, Ms. Norton, Mr. Rose of New York, Mr. Deutch, Mr. Courtney, Mrs. Beatty, Mr. Vela, Mr. Cicilline, Ms. Barragán, Mr. Brown of Maryland, Mr. Hastings, Ms. Spanberger, Mr. Kilmer, Ms. Jayapal, Mr. Garamendi, Mr. Welch, Ms. Brownley of California, Ms. Wild, Mr. Gonzalez of Texas, Mr. Ryan, Mrs. Watson Coleman, Mr. Peterson, Mr. Cohen, Ms. Pingree, Mrs. Demings, Ms. Velázquez, Mr. Morelle, Ms. Roybal-Allard, Mr. Smith of Washington, Ms. Escobar, Ms. Bonamici, Ms. Johnson of Texas, Ms. Sánchez, Mr. Sean Patrick Maloney of New York, Mr. Carbajal, Ms. Meng, Mr. Pappas, Mr. Raskin, Mr. Cox of California, and Mr. Allred) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo provide for a 3 percent cost-of-living adjustment for social security and supplemental security income beneficiaries in calendar year 2021, and for other purposes.1.Short titleThis Act may be cited as the Emergency Social Security COLA for 2021 Act. 2.3 percent cost-of-living adjustment for calendar year 2021(a)In generalNotwithstanding paragraph (1)(C) of section 215(i) of the Social Security Act (42 U.S.C. 415(i)), the applicable increase percentage for the cost-of-living computation quarter in calendar year 2020 is deemed to be 3 percent for purposes of computing increases provided under paragraph (2)(A)(ii) of such section.(b)No effect on eligibility or amount of Federally Funded benefitsIn any case in which the benefits or assistance paid to an individual under any Federal program or under any State or local program financed in whole or in part with Federal funds are increased as a result of the enactment of subsection (a), such increase shall be disregarded for purposes of determining—(1)the eligibility of such individual (or the individual’s spouse or family) for benefits or assistance under any other such program; and(2)the amount or extent of such benefits or assistance.(c)Hold harmless for the Social Security Trust FundsThere are appropriated, out of any moneys in the Treasury not otherwise appropriated, to each of the Federal Old-Age and Survivors Insurance Trust Fund and the Federal Disability Insurance Trust Fund for each fiscal year such amounts as the chief actuary of the Social Security Administration shall certify are necessary to place each such Trust Fund in the same position at the end of such fiscal year as it would have been in if subsection (a) had not been enacted. 